Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 9-18,22-32 are rejected under 35 U.S.C. 103 as being unpatentable over
Park (KR2007001 0298) in view of Fish et al. (USP 6,033,451).
Park discloses an evacuation station 200 comprising an intake port 221
configured to align with an exhaust port 141 of a debris bin 140a of an autonomous
mobile robot 100; one or more conduits 220,223 connected to the intake port 221; a
canister 231 comprising an interior portion to receive a bag 233, wherein the one or
more conduits 220 connects the intake port 221 to the interior portion of the canister
231, and a lid 230 movable between an open position in which the interior portion of the
canister 231 is uncovered and a closed position in which the interior portion of the canister 231 is covered (inherent since bag must be replaced when full); a motor 240 positioned below the canister 231 (see figure 5), the motor 240 being operable to evacuate debris from the debris bin 140a by drawing an airflow through the exhaust port 141 of the debris bin 140a, into the intake port 221 of the evacuation station 200, through the one or more conduits 220,223 of the evacuation station, and through the bag 233, the airflow carrying the evacuated debris from the debris bin 140a, and the bag 233 being configured to store at least a portion of the evacuated debris.


Fish et al. discloses a coupling assembly 38 including a plurality of slots for aligning the opening of a filter bag with the debris-carrying tube of a vacuum cleaner. The length of the slots in a vertical direction larger than a length of the slots in a horizontal direction (see fig.3). Accordingly, it would have been obvious to one skilled in the art to include a coupling assembly including a slot into the canister in Park in order to align the opening of the filter bag 233 with the conduit 223, as taught in Fish et al. Claim 9
The intake port 221 is positioned on a forward portion of the evacuation station 200, (see figure 5). Claim 12
Further comprising an electrical contact 250 positioned along a rearward portion of the evacuation station 200, the electrical contact 250 of the evacuation station 200 being configured to interface with an electrical contact of the robot 100 to charge the robot 100 (see figure 5). Claim 15
The features of claim 16 are shown in figure 5. Claim 16
The exit port 235 is positioned along a lateral surface of the canister 231 (see
fig.5). Claim 18
Further comprising a base comprising: a ramp 271 to receive the robot 100, and
a protrusion 273 along the ramp 271 to contact an underside of the robot 100 (see figure 5). Claim 23


271 and receive the wheels of the robot 100. Claim 25
The features of claim 27 are shown in figure 5. Claim 27
The features of claims 10,11,13,14,17,22,26,28 are considered to be an obvious
choice in design of the elements in Park. Claims 10,11,13,14,17,22,26,28
The features of claims 29-32 are shown in figure 3 in Fish et al. Claim 29-32
Allowable Subject Matter
Claims 19-21 are objected to as being dependent upon a rejected base claim,
but would be allowable if rewritten in independent form including all of the limitations of
the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 9-18,22-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A REDDING whose telephone number is (571)272-1276. The examiner can normally be reached M-F 6:00-2:00 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David Redding/Primary Examiner, Art Unit 3723